DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, a transmittance-variable device, comprising: a retardation film having in-plane retardation of 5,000 nm or more for light having a wavelength of 550 nm; a liquid crystal alignment film; and a liquid crystal layer configured to implement a twist orientation mode, wherein the retardation film, the liquid crystal alignment film and the liquid crystal layer are comprised in the above order, wherein a twist angle of the twist orientation mode is 180 degrees or more, and wherein a smallest angle A among angles between a slow axis of the retardation film and an alignment direction of the liquid crystal alignment film satisfies Equation 1 below:
A=(42±5)+(17±5)×sin(2Δn×d×f)  [Equation 1] 
wherein Δn is a refractive index anisotropy of the liquid crystal layer for light having a wavelength of 550 nm, d is a thickness (unit: μm) of the liquid crystal layer, and f is the twist angle (unit: degree) of the twist orientation mode.
Claim 2 recites, inter alia, a transmittance-variable device, comprising: a retardation film having in-plane retardation of 5,000 nm or more for light having a 
A=(132±5)+(17±5)×sin(2Δn×d×f)  [Equation 2] 
wherein Δn is a refractive index anisotropy of the liquid crystal layer for light having a wavelength of 550 nm, d is a thickness (unit: μm) of the liquid crystal layer, and f is the twist angle (unit: degree) of the twist orientation mode.
None of the prior art of record alone or in combination discloses the claimed invention.
Madokoro et al. (US 5,519,523) discloses a transmittance-variable device (see figure 1, for instance), comprising: a retardation film (3); a liquid crystal alignment film (see column 8, lines 1-8); and a liquid crystal layer (7) configured to implement a twist orientation mode, wherein the retardation film, the liquid crystal alignment film and the liquid crystal layer are comprised in the above order (see fig. 1).
However, Madokoro does not expressly disclose a retardation film having in-plane retardation of 5,000 nm or more for light having a wavelength of 550 nm, wherein a twist angle of the twist orientation mode is 180 degrees or more, and wherein a largest angle A among angles between a slow axis of the retardation film and an alignment direction of the liquid crystal alignment film satisfies Equation 2 below:
A=(132±5)+(17±5)×sin(2Δn×d×f)  [Equation 2] 
wherein Δn is a refractive index anisotropy of the liquid crystal layer for light having a wavelength of 550 nm, d is a thickness (unit: μm) of the liquid crystal layer, and f is the twist angle (unit: degree) of the twist orientation mode., nor would it have been obvious to do so in combination.
Claims 3-20 are allowed by virtue of dependency from claims 1 and 2, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        2/26/2022